UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
RACHAEL BAILEY, individually and as
legal guardian of N.B., a minor; MELVIN
BAILEY, individually and as legal                   MEMORANDUM AND ORDER
guardian of N.B., a minor; BLAYTON                  Case No. 17-CV-05320 (FB) (PK)
WEBSTER,

                      Plaintiffs,                   Appearances:

       -against-                                    For the Plaintiffs:
                                                    Audrey A. Thomas
KEVIN SULLIVAN; THE CITY OF
                                                    The Law Offices of Audrey A.
NEW YORK; THE NEW YORK CITY
                                                      Thomas, P.C.
POLICE DEPARTMENT 63RD POLICE
                                                    245-07 Francis Lewis Blvd.
PRECINCT, individually and as an agent
                                                    Rosedale, NY 11422
of THE NEW YORK CITY POLICE
DEPARTMENT;                      VADIM
KONTROROVICH (SHIELD #: 27420),
                                                    For the Defendants:
individually and as a member of the NEW
YORK CITY POLICE DEPARTMENT                         Jacqueline C. Chavez
63RD POLICE PRECINCT; LOIS M                        New York City Law Department
DIAGIANNI; ERIC GONZALEZ in his                     100 Church Street
capacity as Kings County District                   New York, NY 10007
Attorney; THE LEGAL AID SOCIETY
KINGS COUNTY,                                       Karolina Wiaderna
                                                    Vigorito, Barker, Porter &
                       Defendants.                    Patterson, LLP
------------------------------------------------x   300 Garden City Plaza
                                                    Garden City, NY 11530

                                                    Anthony DuBartell
                                                    2550 S. Seamans Neck Road
                                                    Seaford, NY 11783




                                               1
BLOCK, Senior District Judge:

      Pending before the Court are three motions to dismiss a litany of claims

brought against numerous defendants. Most of the claims sound in state law, but

some are brought under 42 U.S.C. § 1983. The Court dismisses the § 1983 claims

and dismisses the remaining claims for lack of subject-matter jurisdiction.

                   I.     Factual and Procedural Background

      The plaintiffs are Rachael Bailey, Melvin Bailey, their minor child N.B.

(collectively, “the Baileys”), and their adult son, Blayton Webster. The defendants

are: (1) Kevin Sullivan and Lois M. DiGianni,1 the plaintiffs’ neighbors; (2) the

Legal Aid Society; and (3) the City of New York, the 63rd Precinct of the New York

Police Department (“NYPD”), NYPD Officer Vadim Kontrorovich, and Eric

Gonzalez, sued in his capacity as the District Attorney of Kings County (collectively,

“city defendants”). The Court treats the allegations as true for the purposes of a

motion to dismiss. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.

2002).

      For several years, the Baileys lived next door to Sullivan, whose house was

owned by DiGianni. The Baileys’ and Sullivan’s relationship grew acrimonious: he

ousted them from a shared driveway, deposited garbage and debris on their lawn,



      1
          The caption spells DiGianni’s name as “Diagianni,” but her brief advises
that it is misspelled. This Order uses the correct spelling.
                                           2
damaged their property, and shouted racial profanities at them.           On several

occasions, these incidents led to police involvement. Two incidents are relevant to

these motions.

      First, on May 10, 2011, Sullivan threw garbage onto Webster’s car when he

was visiting his parents for dinner. This resulted in a verbal altercation between the

two men, with Sullivan aggressively yelling racial slurs at Webster. The police

responded to a disturbance call and Sullivan (allegedly falsely) told them that

Webster assaulted him and that Mrs. Bailey chased him with a machete. Based on

this report, Bailey and Webster were arrested and charged with various state law

crimes. They were represented by the Legal Aid Society, which successfully

negotiated a plea deal of disorderly conduct.2 Webster and Bailey were both

sentenced on November 27, 2012. An order of protection was also issued, requiring

them to keep away from Sullivan.

      Second, on May 2, 2013, Mrs. Bailey and Sullivan got into another verbal

altercation. Bailey called 911 and Officer Kontrorovich responded to the call. After

speaking with Sullivan, he placed Bailey under arrest. Once released from police

custody, she was turned over to Immigration and Customs Enforcement (“ICE”)



      2
         The Legal Aid Society represents that Webster’s lawyer was not a Legal Aid
Society lawyer but rather a private attorney assigned to Webster pursuant to New
York County Law Article 18-B. Because this is a factual dispute, the Court must
credit the plaintiff’s allegation at this stage.
                                              3
custody and immediately placed in removal proceedings. On September 11, 2014,

Bailey was acquitted of all criminal charges. Although she was released from ICE

custody several months after her arrest, she still remains in removal proceedings

despite her acquittal. At her second trial, as well as in the immigration matters,

Bailey was represented by private counsel at her own expense.

      On September 12, 2017, the plaintiffs filed this lawsuit. The operative Second

Amended Complaint (“SAC”) lists the following causes of action, some of which

are noted as pertaining only to particular defendants: (1) “42 U.S.C. § 1983”; (2)

“Municipal Liability”; (3) “Ineffective Assistance of Counsel” (against the Legal

Aid Society); (4) “Conversion” (against DiGianni and Sullivan); (5) “Racial

Profiling and Discrimination”; (6) “Malicious Prosecution”; (7) “Harassment”;

(8) “Failure to Properly Investigate”; (9) “Tortious Interference with Contracts”;

(10) “Intentional Infliction of Emotional Distress”; (11) “Bullying”; (12) “Punitive

Damages”; (13) “Fraud” (against Sullivan); and (14) “Attorney’s Fees, Costs, and

Disbursements.” All defendants subsequently move to dismiss.

                                  II.   Discussion

      The only claims brought under federal law are brought under 42 U.S.C.

§ 1983. Although some of the other “causes of action,” such as “municipal liability,”

“racial profiling and discrimination,” and “ineffective assistance of counsel” are tied




                                          4
to the § 1983 claims, those “causes of actions” are really theories of liability under

§ 1983 and do not represent standalone federal claims.

A.    City Defendants (Statute of Limitations)

      Statutes of limitation for § 1983 claims are dictated by state law; New York

sets it at three years. Ormiston v. Nelson, 117 F.3d 69, 71 (2d Cir. 1997). The date

of accrual for § 1983 claims, however, is governed by federal law, which starts the

clock “when the plaintiff knows or has reason to know of the injury which is the

basis of his action.” Id. (quoting Singleton v. City of New York, 632 F.3d 185, 191

(2d Cir. 1980)). New York law tolls the statute for minors, N.Y. C.P.L.R. 208, but

because the tolling is “personal” to the minor, it does not extend to any derivative

claims, Nardi v. County of Nassau, 18 A.D. 520, 521 (N.Y. App. Div. 2005).

      Here, the § 1983 claims against the city defendants stem from the actions

surrounding the two arrests and the associated criminal proceedings. The second

arrest, however, took place on May 2, 2013—more than four years prior to the filing

of this lawsuit. To the extent that the plaintiffs assert any violations after that date—

see, e.g., SAC ¶ 147 (alleging that the Kings County District Attorney’s Office

refused to turn over exculpatory evidence during the second trial)—the latest

possible accrual date for those acts is the date of acquittal, September 11, 2014.

Because the action was not brought until September 12, 2017, the § 1983 claims are

time-barred.

                                           5
       The plaintiffs point to the infant tolling statute, but because the infant tolling

statute is personal to the infant, it cannot toll the statute of limitations for the parents

for any derivative claims. See Nardi, 18 A.D. at 521 (mother’s malpractice claim

for infant was time-barred notwithstanding the infancy toll because the claim was

derivative).   Meanwhile, there are no allegations in the complaint that city

defendants violated N.B.’s own constitutional rights. She was not arrested or

targeted by the city defendants. The harm that she is alleging (which arose after the

witness of her mother’s arrest, see SAC ¶¶ 127–31) is covered by the state law

claims, including intentional infliction of emotional distress.

       Finally, plaintiffs allude to the continuing violation doctrine. See SAC ¶ 15.

This doctrine “provides an ‘exception to the normal knew-or-should-have-known

accrual date.’” Gonzalez v. Hasty, 802 F.3d 212, 220 (2d Cir. 2015) (quoting Harris

v. City of New York, 186 F.3d 243, 248 (2d Cir. 1999)). The doctrine can be invoked

when multiple discrete acts collectively result in some injury. However, it can only

apply when at least one non-time-barred act occurred within the statutory time-limit.

Id. Because the last alleged act that is potentially violative occurred more than three

years prior to the filing date, all of the § 1983 claims against the city defendants are

time-barred.




                                             6
B.    Remaining Defendants (Color of State Law)

      The § 1983 claims against the remaining defendants are dismissed because

they were not acting under color of state law, as required by the statute. See Lugar

v. Edmonson Oil Co., 457 U.S. 922, 928 (1982).

      The Legal Aid Society is only being charged in its capacity as Mrs. Bailey’s

and Webster’s counsel at their first criminal trial. It is settled law that public

defenders do not act under color of state law for § 1983 purposes, at least in their

capacity as counsel. Polk County v. Dodson, 454 U.S. 312, 325 (1981) (“[A] public

defender does not act under color of state law when performing a lawyer’s traditional

functions as counsel to a defendant in a criminal proceeding.”); Rodriguez v. Weprin,

116 F.3d 62, 66 (2d Cir. 1997) (“[I]t is well-established that court-appointed

attorneys performing a lawyer’s traditional functions as counsel to defendant do not

act ‘under color of state law’ and therefore are not subject to suit under 42 U.S.C.

§ 1983.”).

      Sullivan and DiGianni are private parties. They are not employed by the state

and did not purport to carry out any actions on behalf of the state. Accordingly,

Sullivan and DiGianni are not amenable to suit under § 1983, either.

C.    State Law Claims

      The remaining claims are all brought under state law. A district court “may

decline to exercise supplemental jurisdiction over a claim . . . if [it] has dismissed

                                          7
all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). As the

Supreme Court has noted, “in the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered under the pendent

jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will

point toward declining to exercise jurisdiction over the remaining state-law claims.”

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351 n.7 (1988).

      Here, all the factors weigh in favor of dismissal. The case is still in its very

preliminary stages. All of the parties are New York residents asserting purely New

York state law claims. It would be equally convenient and fair to litigate in state

court as in federal court. See, e.g., Klein & Co. Futures, Inc. v. Bd. of Trade of City

of New York, 464 F.3d 255, 262 (2d Cir. 2006) (“It is well settled that where, as here,

the federal claims are eliminated in the early stages of litigation, courts should

generally decline to exercise pendent jurisdiction over remaining state law claims.”);

Hedges v. Town of Madison, 456 F. App’x 22, 24 (2d Cir. 2012) (dismissal was

appropriate “given the early stages of [the] proceedings and our deference to state

courts” where the only claims were Connecticut state law claims). Accordingly, the

Court declines to exercises supplemental jurisdiction over the remaining claims.

                                III.      Conclusion

      The Court dismisses the § 1983 claims pursuant to Federal Rule of Civil

Procedure 12(b)(6). As against the city defendants, the claims are dismissed as time-

                                          8
barred.   As against the remaining defendants, they are dismissed because the

defendants did not act under color of law.       The Court declines to exercise

supplemental jurisdiction over the remaining claims, all of which are brought under

state law. Accordingly, the Court dismisses those claims without prejudice.

SO ORDERED.



                                              _/S/ Frederic Block____________
                                              FREDERIC BLOCK
                                              Senior United States District Judge


Brooklyn, New York
January 10, 2019




                                        9
